HOUGH, District Judge.
From the fur of the rabbit or hare there is removed by a process of combing loose or dead hair and fur. This is done to clean the skin or pelt preparatory to making it ready for use in the manufacture of hats.
The import under consideration consists of the material removed by the combing process above referred to. The testimony amply supports the proposition that it is known commercially as “hare’s combings” or “fur waste,” and the method of obtaining it fairly classifies it as “waste”; that is, “superfluous or rejected material of the same kind as the material utilized for the intended purpose.” U. S. v. Schroeder, 93 Fed. 450, 35 C. C. A. 376. It is used as an adulterant in the manufacture of cheap hats, and as imported in this case requires further treatment before it can be used for even that humble purpose.
It was appraised by the collector as “furs not on the skin prepared fot hatters’ use,” under paragraph 426 of the tariff act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule N, 30 Stat. 151 [U. S. Comp. St. 1901, p. 1675]). On appeal the Boatd of General Appraisers held it to be “furs, undressed,” under paragraph 561, Act July 24, 1897, c. 11, § 2, Free List [U. S. Comp. St. 1901, p. 1683], and from this finding the government has appealed. In my opinion the decisions both of the collector and of the Board of Appraisers were erroneous, and the article was clearly “waste not specially provided for” under paragraph 463.
As the assignments of error in this court specifically allege that the finding of the Board of Appraisers was erroneous, and as the protest of the importer alleged the applicability of paragraph 463 in the alternative,, I find no difficulty under section 15 of the act of June 10, 1890 (Act 1890, c. 407, 26 Stat. 137 [U. S. Comp. St 1901, p. 1933]), as amended, in reversing the decision of the Boárd of Appraisers and directing judgment in accordance with this opinion.